Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Craig M. Drachtman on 06/29/22

AMENDMENTS TO THE CLAIMS 

	1.	(currently amended) A method comprising:
	obtaining a base target round-trip time (RTT) for packets of a network flow including packets transmitted from a source network device to destination network device;
	determining a number of hops packets associated with the network flow traverse between the source network device and the destination network device;
	determining a topology scaled target RTT for the network flow by adding the base target RTT with the determined number of hops multiplied by a per hop time increment;
transmitting by the source network device a packet associated with the network flow based on a first congestion window size;
receiving by the source network device a packet including an acknowledgement message indicating the destination network device received the transmitted packet;
determining a RTT for the transmitted packet based on the receipt of the packet including the acknowledgment message; and
	adjusting a congestion window size for the network flow based on a comparison of the [[a]] RTT of a transmitted packet to the topology scaled target RTT.
	
	2.	(cancelled) 

	3.	(cancelled) 

	4.	(previously presented) The method of claim 1, further comprising decreasing the congestion window size in response to the determined RTT for the transmitted packet exceeding the topology scaled RTT.

	5.	(previously presented) The method of claim 1, further comprising increasing the congestion window size in response to the determined RTT for the transmitted packet not exceeding the topology scaled RTT.

	6.	(previously presented) The method of claim 1, wherein adjusting the congestion window based on the comparison of the determined RTT for the transmitted packet to the topology scaled target RTT comprises adjusting the congestion window size only if the determined RTT for the transmitted packet differs from topology scaled target RTT by more than a threshold amount.

	7.	(original) The method of claim 6, wherein the threshold amount is between about 3% and about 10% of the topology scaled target RTT.

	8.	(original) The method of claim 1, wherein the number of hops is determined based on evaluation of a TTL field in the packet including the acknowledgement message.

	9.	(original) The method of claim 1, further comprising determining that the number of hops traversed by packets associated with the network follow from the source network device to the destination network device has changed, and in response calculating a second topology scaled target RTT for the network flow.

	10.	(original) The method of claim 1, further comprising determining a second topology scaled target RTT for a second network flow including packets transmitted from the source network device to a second destination network device, wherein the second destination network device is different from the destination network device and the second topology scaled target RTT is different than the topology scaled target RTT.

11.	(currently amended) A system comprising:
one or more processors; and
a non-transitory machine-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining a base target round-trip time (RTT) for packets of a network flow including packets transmitted from a source network device to destination network device;
determining a number of hops packets associated with the network flow traverse between the source network device and the destination network device;
determining a topology scaled target RTT for the network flow by adding the base target RTT with the determined number of hops multiplied by a per hop time increment; 
transmitting by the source network device a packet associated with the network flow based on a first congestion window size;
receiving by the source network device a packet including an acknowledgement message indicating the destination network device received the transmitted packet;
determining a RTT for the transmitted packet based on the receipt of the packet including the acknowledgment message; and
adjusting a congestion window size for the network flow based on a comparison of the [[a]] RTT of a transmitted packet to the topology scaled target RTT.
	
	12.	(cancelled) 

	13.	(cancelled) 

	14.	(previously presented) The system of claim 11, wherein the operations further comprise decreasing the congestion window size in response to the determined RTT for the transmitted packet exceeding the topology scaled RTT.

	15.	(previously presented) The system of claim 11, wherein the operations further comprise increasing the congestion window size in response to the determined RTT for the transmitted packet not exceeding the topology scaled RTT.

	16.	(previously presented) The system of claim 13, wherein adjusting the congestion window based on the comparison of the determined RTT for the transmitted packet to the topology scaled target RTT comprises adjusting the congestion window size only if the determined RTT for the transmitted packet differs from topology scaled target RTT by more than a threshold amount.

	17.	(previously presented) The system of claim 16, wherein the threshold amount is between about 3% and about 10% of the topology scaled target RTT.

	18.	(previously presented) The system of claim 11, wherein the number of hops is determined based on evaluation of a TTL field in the packet including the acknowledgement message.

	19.	(previously presented) The system of claim 11, wherein the operations further comprise determining that the number of hops traversed by packets associated with the network follow from the source network device to the destination network device has changed, and in response calculating a second topology scaled target RTT for the network flow.

	20.	(previously presented) The system of claim 11, wherein the operations further comprise determining a second topology scaled target RTT for a second network flow including packets transmitted from the source network device to a second destination network device, wherein the second destination network device is different from the destination network device and the second topology scaled target RTT is different than the topology scaled target RTT.

	21. (canceled) 

	22. (canceled)


Claim 1, 4-11, 14-20 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415